Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-3 and 7-11, 14-15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara et al (US 2004/0188725 A1)(“Fujiwara”) in view of Hoffman et al (US 2002/0174067 A1)(“Hoffman”).
Fujiwara discloses 
             A gate electrode 57 which Fujiwara discloses is a TaN material which constitutes a gate 80 (para. 0080 and Fig.20)  including 
                 A semiconductor body of silicon, as Fujiwara discloses an SOI substrate (para. 0040) and 
                  A gate dielectric between the gate electrode and the semiconductor body, the gate dielectric is a dual layer having a first and a second structure, the second structure is separate from the first, the first including Si and O, and the second including Hf and O, as Fujiwara discloses layer 55 of HfO2 having a U shape around the gate (para. 0079), and SiO2 layers 58, 59 form a bilayer with the HfO2 layer forming the gate dielectric (para. 0080-0081 and Fig. 20).
             Fujiwara is silent with respect to a processor and a network interface.
              Hoffman, in the same field of endeavor of multichip modules (para. 0097 ) for use in computer internet systems (para. 0031), discloses  a multichip module (para. 0098) which includes nonvolatile memory (para. 0128 ), the multichip module components are connected to each other and not exposing the wiring (para. 0154), providing the hardware for interfacing with the network (para. 0164 and 0173).
            It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the arrangement disclosed by Hoffman with the device disclosed by Fujiwara in order to obtain the benefit of a packaging which combines the components in a package which is not exposed to the environment.
              Re claim 2:  Fujiwara discloses 3.9 eV (para. 0042), and therefore the recited range is obvious (MPEP 2144.05), and Fujiwara also discloses an n type device (para. 0013).
            Re claim 3:  Fujiwara discloses gate electrode with work function of  5.15 ev which is in the recited range  (para. 0104), therefore the recited range is obvious (MPEP 2144.05)   and the gate a p type device (para. 0104). 
            Re claim 4:  Fujiwara discloses a three dimensional semiconductor body including a first and second portion, the first has a first width and the second has a second width greater than the first, as Fujiwara discloses the width  of the channel region 53a  is reduced under the gate while the width is not reduced under the spacers and under the extension regions 53c (para. 0082 and Fig. 20), which is a disclosure of a three dimensional semiconductor body.
                 Re claim 7:  Fujiwara discloses a three dimensional semiconductor body including a first and second portion, the first has a first width and the second has a second width greater than the first, as Fujiwara discloses the width  of the channel region 53a  is reduced under the gate while the width is not reduced under the spacers and under the extension regions 53c (para. 0082 and Fig. 20), which is a disclosure of a three dimensional semiconductor body.  Fujiwara also discloses the first portion is under the gate electrode and the  second portion outside of the gate electrode, as 53a is under the gate electrode and  portion 53b and 53c are outside the gate electrode (Fig. 20).
                    Re claim 8:  Fujiwara shows in Fig. 20 the first portion closer to the gate electrode than the second, as the portion under the gate electrode, which is the first portion, is closer to the gate electrode than the second portion 53b.
              Re claim 9:  Fujiwara discloses the gate electrode is TaN, which includes Ta and N (para. 0045).
               Re claim 10:  Fujiwara discloses a first spacer and a second spacer, the gate dielectric or insulator 55  is between the gate electrode and the semiconductor body (Fig. 33) , the gate electrode and the first spacer 58, and the gate electrode and the second spacer 59 (para. 0079-0080).
               Re claim 11:  Fujiwara discloses the spacers include N, as Fujiwara discloses the layer 61 includes TaN, (para. 0081-0082), the layer 61 is shown in Fig. 33, and which includes N.
           Re claim 14:  Hoffman discloses a microprocessor (para. 0105), which is a disclosure of a CPU.
            Re claim 15:  Hoffman  discloses non-volatile memory (para. 0128).  The reasons for combining the references are the same as given above in the rejection of claim 1.

Claims 12-13 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara et al (US 2004/0188725 A1)(“Fujiwara”) in view of Hoffman et al (US 2002/0174067 A1)(“Hoffman”)  as applied to claim 10 above, and further in view of Ko (US 6,479,864 B1).
Fujiwara in view of Hoffman discloses the limitations of claim 10 as stated above.  Fujiwara in view of Hoffman is silent with respect to carbon dopant in the nitride spacer.
Ko, in the same field of endeavor of carbon doped spacers (Abstract), discloses nitride gate spacers may be deposited by using a precursor rich in carbon (col. 7, lines 20-35 and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the claimed invention to have combined the material disclosed by Ko with the device disclosed by Fujiwara because Ko discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 13:  Ko discloses a percent by weight of dopant of at least 3 percent (col. 1, lines 26-46), which overlaps the recited range, therefore the recited range is obvious (MPEP 2144.05).

Claim 16-18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujiwara et al (US 2004/0188725 A1)(“Fujiwara”) in view of Hoffman et al (US 2002/0174067 A1)(“Hoffman”).
Fujiwara discloses 
             Forming a gate electrode 57 which Fujiwara discloses is a TaN material which constitutes a gate 80 (para. 0080 and Fig.20)  including 
                 Forming a three-dimensional  semiconductor body of silicon, as Fujiwara discloses an SOI substrate (para. 0040) in which the channel region has a narrowed structure formed by the extension regions 53c,  and a recess portion 53a between  in the channel region (para. 0078-0080 and Fig. 20).
                  Forming a  gate dielectric between the gate electrode and the semiconductor body, the gate dielectric is a dual layer having a first and a second structure, the second structure is separate from the first, the first including Si and O, and the second including Hf and O, as Fujiwara discloses layer 55 of HfO2 having a U shape around the gate (para. 0079), and SiO2 layers 58, 59 form a bilayer with the HfO2 layer forming the gate dielectric (para. 0080-0081 and Fig. 20).
                       Re claim 17:  Fujiwara discloses 3.9 eV (para. 0042), and therefore the recited range is obvious (MPEP 2144.05), and Fujiwara also discloses an n type device (para. 0013).  Fujiwara also discloses gate electrode with work function of  5.15 ev which is in the recited range (para. 0104), therefore the recited range is obvious (MPEP 2144.05)   and the gate a p type device (para. 0104). 
                      Re claim 18:  Fujiwara discloses a three dimensional semiconductor body including a first and second portion, the first has a first width and the second has a second width greater than the first, as Fujiwara discloses the width  of the channel region 53a  is reduced under the gate while the width is not reduced under the spacers and under the extension regions 53c (para. 0082 and Fig. 20), which is a disclosure of a three dimensional semiconductor body.  Fujiwara shows in Fig. 20 the first portion closer to the gate electrode than the second, as the portion under the gate electrode, which is the first portion, is closer to the gate electrode than the second portion 53b.

Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (US 2005/0275010 A1) in view of Fujiwara et al (US 2004/0188725 A1)(“Fujiwara”).
Chen discloses a nonplanar transistor including 
A gate including a trigate structure 
A three-dimensional body and a fin on a substrate, as Chen discloses a three dimensional body (Fig. 5a and para. 0032) and a fin  16 (Fig. 4a and Fig. 5a and para. 0032-0033) in which Chen discloses the fin is a nanowire (para. 0033)
A gate dielectric between the gate and the three dimensional semiconductor body, as Chen discloses a gate dielectric at least a segment of the nanowire (para. 0009 and 0046 and Fig. 7). 
Chen is silent with respect to  the gate dielectric is a dual layer having a first and a second structure, the first includes Si and O, and the second includes Hf and O, the gate electrode has a work function of 5.2 eV or less.
                  Fujiwara, in the same field of endeavor of  a structure including a gate in a lifted up or elevated  structure(para. 0011 and Fig. 20), or a fin including gate dielectric between the gate electrode and the semiconductor body, the gate dielectric is a dual layer having a first and a second structure, the second structure is separate from the first, the first including Si and O, and the second including Hf and O, as Fujiwara discloses layer 55 of HfO2 having a U shape around the gate (para. 0079), and SiO2 layers 58, 59 form a bilayer with the HfO2 layer forming the gate dielectric (para. 0080-0081 and Fig. 20).
 Fujiwara also discloses gate electrode with work function of  5.15 ev which is in the recited range  (para. 0104), therefore the recited range is obvious (MPEP 2144.05)   and the gate a p type device (para. 0104). 
           It would have been obvious to one of ordinary skill in the art before the claimed invention to have combined the materials disclosed by Fujiwara with the device disclosed by Chen in order to obtain the benefit disclosed by Fujiwara of work function controlled to have a desired Fermi level (Fujiwara, para. 0013).
            Re claim 20:  Chen discloses a three dimensional body (Fig. 5a and para. 0032) and a fin  16 (Fig. 4a and Fig. 5a and para. 0032-0033) in which Chen discloses the fin is a nanowire (para. 0033)
  Fujiwara discloses a three dimensional semiconductor body including a first and second portion, the first has a first width and the second has a second width greater than the first, as Fujiwara discloses the width  of the channel region 53a  is reduced under the gate while the width is not reduced under the spacers and under the extension regions 53c (para. 0082 and Fig. 20), which is a disclosure of a three dimensional semiconductor body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895